Caton, C. J. An exemplification of any record or paper' of record in the land office, is evidence of equal dignity with the original, and may be read in evidence wherever the original would be admitted, without any preliminary proof whatever. The court erred in excluding the exemplification of the certificate of entry. We are of opinion that James M. Allen, had he been defendant in this cause, would have been estopped to deny the title set up by the plaintiff derived under the deed which he executed as the attorney in fact of John Allen. By acting as the attorney in fact of John Allen, he asserted that his principal had title, and that he was authorized to convey such title, and should never be permitted to deny that fact. And so are all persons claiming under him with notice of the act of estoppel, equally bound by that act. He could convey to no one any better* title to the land than he had to convey, nor a title discharged of any burthen, duty_, or obligation, resting upon it while in his hands, unless the title in the hands of his grantee would be discharged of such burthen, duty, or obligation, by force of our registry law, which would be the case had not the first deed been recorded before the second deed was executed, and the grantee in the second deed had not notice of the first. Here the deed which James M. Allen executed as the attorney in fact of John Allen, was recorded before he executed the deed in his own name, to the defendant. This was notice to the purchaser in the last deed, and thereby the estoppel became as effectual against him as against his grantor. The judgment is reversed, and the cause remanded. Judgment reversed.